Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  May 5, 2021                                                                                       Bridget M. McCormack,
                                                                                                                 Chief Justice

                                                                                                             Brian K. Zahra
                                                                                                           David F. Viviano
  162094(62)                                                                                           Richard H. Bernstein
                                                                                                       Elizabeth T. Clement
                                                                                                        Megan K. Cavanagh
                                                                                                        Elizabeth M. Welch,
  LESLEY MEYERS, Personal Representative                                                                              Justices
  of the ESTATE OF SAMUEL CORRADO,
              Plaintiff-Appellant,
                                                                    SC: 162094
  v                                                                 COA: 346920
                                                                    Macomb CC: 2016-003128-NH
  KAREN RIECK, RADI GERBI, R.N., JESSICA
  JOHNSON, L.P.N., BEAUMONT NURSING
  HOME SERVICES, INC., and PINEHURST
  EAST, INC.,
              Defendants,
  and

  SHELBY NURSING CENTER JOINT VENTURE,
  doing business as SHELBY NURSING CENTER,
               Defendant-Appellee.
  __________________________________________/

          On order of the Chief Justice, the motion of the Michigan Association for Justice to
  file a brief amicus curiae is GRANTED. The amicus brief submitted on April 29, 2021, is
  accepted for filing.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                                    May 5, 2021

                                                                               Clerk